****** *
Petitioner alleges that he sustained an accident arising out of and in the course of his employment with the respondent on August 15th, 1928. He says that at that time he was employed by the respondent as a laborer and while working on a ladder the ladder slipped causing the petitioner to fall *761some distance, causing the petitioner permanent disability to his left leg. He alleges that he received injuries consisting of a fracture and displacement of the bones of the left foot and leg as a result of which he has sustained a serious and permanent disability to his left foot and leg. Respondent paid petitioner nineteen and one-seventh weeks at $17 a week as and for the petitioner’s temporary disability, and petitioner admits that said payments amply covered any temporary disability he may have sustained as a result of his alleged accident.
Respondent denies that the petitioner received a permanent disability of his left foot and leg and denies that the said injury as alleged by the petitioner is a result of an accident arising out of and in the course of his employment with the respondent, but the respondent takes all injuries, diseases and conditions of the petitioner into consideration, including any and all ultimate results of any and all of the various diseases, injuries and conditions of the petitioner, and basing the compromise settlement not only on the petitioner’s present condition but on any and all developments in his condition of any nature whatsoever which may be by him or by doctors alleged to be results of his alleged accident, either directly or by way of aggravation, is willing to settle the entire matter on a basis of thirty-five per cent, total disability of the left foot or forty-three and three-fourths weeks at $17 a week.
The respondent has already paid the petitioner sixteen weeks’ permanent disability of the left foot at $17 a week and the petitioner acknowledges the receipt of the said amount, and the respondent agrees to pay the petitioner further twenty-seven and three-fourths weeks at $17 a week to make up the full thirty-five per cent, total disability of the left foot. The respondent also agrees to pay $50 to the petitioner in payment of his medical bill and $50 counsel fee for the petitioner’s counsel.
From the testimony and the facts stipulated, this compromise settlement is fair to both sides and is approved by this court upon the distinct understanding of the petitioner and his attorney and the respondent and its attorneys that a *762fundamental element of this compromise settlement is the fact that any future or further disturbances resulting in an increase of disability to the petitioner are taken into consideration, and are in a large measure the reason for the respondent’s willingness to agree to this compromise settlement.
& # # ❖
John J. Stahl, Referee.